DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 07/26/2019.  
Claims 1-20 are pending.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 11/15/2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 07/26/2019 are acceptable for examination purposes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) 17, 19-20 does/do not fall within at least one of the four categories of patent eligible subject matter because a claim that recites software per se is not patent eligible subject matter under 35 U.S.C. per se means software standing alone. These types of claims often include a preamble that may recite a computer program product or a system, but the elements in the claim as a whole are simply a set of software routines or a list of instructions or code. There is no structure recited that would allow the claim to qualify as a product. A claim that also recites structure, such as a processor or a memory, or properly recites a mean-plus-function limitation, is not considered software per se.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla et al., (US 2015/0135012 A1, herein after Bhalla) in view of Puri et al., (US 2016/0371489 A1, herein after Puri).
Claims 1, 9 and 17,
Bhalla discloses an apparatus, comprising:  31PATENT 0141226.U CPOL 1020612-US.01 2one or more network interfaces to communicate with a network;  3a processor coupled to the network interfaces and configured to execute one or 4more processes; and  5a memory configured to store a process executable by the processor, the process 6when executed configured  (processor, memory ¶ [0028, 0029]) to:  7determine that an issue exists with a device in a network (the network nodes may be queried to determine information related to the quality or a health of network node and generate alerts to network administrators if a network element is determined to be failing or operating in error ¶ [0035]);  8search a decision tree for a solution to the issue, wherein branch nodes of 9the decision tree comprise diagnostic checks (a network administrator may determine the network node parameters through use of spreadsheets and estimates of customer demand, and then manually configure the network nodes, which is highly susceptible to user error…the provisioning subsystem can determine network nodes based on fail condition predictions and remotely configure the network nodes ¶ [0023]… The plurality of models refers to any predictive model that may be used to forecast a probability of an outcome such as, for example, a decision tree model, a neural network model, a logistic regression model, etc. ¶ [0016]).

Puri discloses 10cluster, based on a determination that a solution to the issue does not exist 11in the decision tree, telemetry for the device with telemetry for one or more other 12devices that also experienced the issue (An event cluster generator 108 may cluster each of the ranked known events into a plurality of anomaly categories 110. A rules generator 112 may determine, based on the plurality of anomaly categories, a plurality of rules 114 to analyze new events ¶ [0046]… the data 118 for the data anomaly analyzer 116 may include log files of network security events from all the devices ¶ [0062]… clustering (e.g., by the event cluster generator 108) each of the ranked known events into a plurality of anomaly categories ¶ [0145]… provide information concerning how closely events across logs sources are related to each other ¶ [0038]). 13use a neural network to identify a difference between the clustered 14telemetry and telemetry from one or more devices for which the issue was isresolved (Each of the ranked known events may be clustered into a plurality of anomaly categories. A plurality of rules to analyze new events may be determine, based on the plurality of anomaly categories.  Data that is to be analyzed for an anomaly may be accessed. Based on an application of the plurality of rules to the data, a determination may be made as to whether the data includes the anomaly. In response to a determination that the data includes the anomaly, a device associated with the data may be controlled. Thus, any type of device may be controlled based on detection of an anomaly related to operation of the device, ¶ [0044]); and  16add a leaf node to the decision tree with the identified difference as a 17solution to the issue (The first technique may include behavior profiling through a set of diverse models of varying granularity, time, users, and groups. The second technique may include approximated behavior profiling through rapid ingestion and learning in real-time. The third technique may include continuous authentication of newly tagged behaviors mapped against learned behavior sets ¶ [0054]… ranked event anomalies may be stored and streaming events may also be compared against a stored set of the anomaly rankings. Any streamed event that falls within the highest anomaly category may be marked, aggregated, and cumulative event information may be streamed to an in-memory database from which polling will occur at a constant rate to update the visualization for quick display).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhalla by using the features, as taught by Puri in order to efficiently adjust apparatus for increased sensitivity for specific time periods as threats may evolve, ¶ [0032].
Claims 2 and 18,
	Bhalla discloses wherein the device comprises a router or switch (A network node 108 may be a switch that is external or internal to customer premise equipment (CPE) or a network interface demarcation point ¶ [0024]).

Claims 3, 10, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla in view of Puri and further in view of Ungar et al., (US 2019/0163546 A1, herein after Ungar)1 

	Bhalla and Puri do not disclose use the decision tree with the added leaf node to determine a solution to a 4previously-identified issue in the network.
	Ungar discloses use the decision tree with the added leaf node to determine a solution to a 4previously-identified issue in the network (the decision algorithm 160 indicates that a readjustment is needed, all the values are recalculated with the failure duration or success duration for the affected time with the failure or success duration from the baseline, and the decision algorithm 160 is re-applied ¶ [0070]… The decision algorithm 260 may be any heuristic, decision tree ¶ [0061]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhalla and Puri by using the features, as taught by Ungar in order to efficiently increase software performance can be improved is by analyzing diagnostic data such as telemetry logs, ¶ [0002].

Claims 3, 11 and 19
	Bhalla and Puri do not disclose wherein the process when executed is further configured 2to: augment the telemetry for the device with derived metadata.  
	Ungar discloses wherein the process when executed is further configured 2to: augment the telemetry for the device with derived metadata (The significance threshold may be specified in terms of the failure rate itself and/or in terms of a baseline failure rate, which can be computed from the training data and/or cumulatively derived from the analyzed telemetry data 130 ¶ [0048]… the telemetry data consists of records of respective events or operations performed by the application. Event records may include fields of data… for instance parameters passed to an operation, metadata related to the operation…¶ [0020] Fig. 1). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhalla and Puri by using the features, as taught by Ungar in order to efficiently increase software performance can be improved is by analyzing diagnostic data such as telemetry logs, ¶ [0002].

Allowable Subject Matter
Claims 4-8 and 12-16 are objected to as being dependent upon a rejected base claims 1, 9 and 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
S Naval et al., (US 2020/0180148 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473